DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 30 claims and claims 1-30 are pending.

Examiner’s Note
Claim 18 recites “a computer-readable storage medium”, which could potentially be a transitory signal resulting in 35 USC 101 statutory violation. However, after careful review of the original specification, it turns out that the Applicant has defined the computer readable storage medium as non-transitory in P48, [0164], L5-10. Therefore the claim does not violate the 35 USC 101 statute. 

Claim Objections
Claims 2, 8, 29 are objected to because of the following informalities:  
Claim 2 is missing a punctuation (;) after “… and a width of the picture”
Claim 8 has a typographical error in the word “sytanx element”. The underlined word should be “syntax element”.
and the third syntax element comprises further comprises:”
Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures means for decoding a first syntax element”, “means for decoding a second syntax element”, “means for decoding a third syntax element”, “means for determining a location of a subpicture”, “means for determining a number of columns in the subpicture”, “means for determining a number of rows in the subpicture”, “means for determining if a width of the CTU is less than a maximum width value”, “means for determining if a height of the CTU is less than a maximum height value”, “means for receiving a fourth syntax element”, “means for identifying an element of the elements of the subpicture identifier grid” and “means for allocating an amount of memory to store the value of the fourth syntax element” in claim(s) 26 - 30.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for decoding” is not depicted in any drawings but the decoding operation is apparently carried out by a processor in a decoder (P2, [0005]) as disclosed in the originally filed specification in P10, [0040], L1-5; “means for determining” is not depicted in any drawings but the determining operation is apparently carried out by a processor in a decoder (P2, [0005]) as disclosed in the originally filed specification in P10, [0040], L1-5; “means for receiving” is not depicted in any drawings but the receiving operation is apparently carried out by a processor in a decoder (P2, [0005]) as disclosed in the originally filed specification in P10, [0040], L1-5; “means for identifying” is not depicted in any drawings but the identifying operation is apparently carried out by a processor in a decoder (P2, [0005]) as disclosed in the originally filed specification in P10, [0040], L1-5; “means for allocating” is not depicted in any P2, [0005]) as disclosed in the originally filed specification in P10, [0040], L1-5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 15, 18-22, 24, 26-29 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US PGPub 2021/0044838 A1) (Inventive concepts disclosed in provisional applications 62/889,068 and 62/884,206).

Regarding claim 1, Chen et al. disclose a method of decoding video data ([0005], L1-2; Note: Please see Abstract of the prior art reference as a whole, which maps to all the limitations of the claim), the method comprising: 
decoding a first syntax element indicating a size of a coding tree unit (CTU) ([0005], L2-4; [0087]; Fig. 11, step S1110; Table 2, line #13 shows the syntax element log2_ctu_size_minus5 which indicates the size of the CTU); 
after decoding the first syntax element indicating the size of the CTU, decoding a second syntax element indicating a width of elements of a subpicture identifier grid ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the width of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #18 shows the syntax element subpic_grid_col_width_minus1 which indicates the column width of the subpicture identifier grid after the log2_ctu_size_minus5 syntax element. See [0078], L1-2 and [0124], L6-7); 
after decoding the first syntax element indicating the size of the CTU, decoding a third syntax element indicating a height of the elements of the subpicture identifier grid ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing Table 2, line #19 shows the syntax element subpic_grid_row_height_minus1 which indicates the row height of the subpicture identifier grid after the log2_ctu_size_minus5 syntax element. See [0080], L1-2 and [0124], L6-7); 
determining a location of a subpicture within a picture based on the first syntax element, the second syntax element, and the third syntax element ([0124], L9-11; It discloses that “based on those third syntax elements and the CTU size, positions and sizes of the respective subpictures can be derived”, which means, since third syntax elements comprise the height and the width of the subpicture identifier grids, therefore the position or location of the subpictures are calculated based on the first syntax element (CTU size), second syntax element (width) and the third syntax element (height). See also [0097], L1-3 and [0059]); and 
decoding the subpicture based on the determined location ([0005], L11-13; [0126]; Fig. 11, step S1140).  

Regarding claim 2, Chen et al. disclose the method of claim 1, wherein determining the location of the subpicture within the picture based on the first syntax element, the second syntax element, and the third syntax element comprises: 
determining a number of columns in the subpicture identifier grid based on the first syntax element, the second syntax element, and a width of the picture ([0090]; The equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples)
determining a number of rows in the subpicture identifier grid based on the first syntax element, the third syntax element and a height of the picture ([0092]; The equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples); and 
determining the location of the subpicture within the picture based on the number of columns in the subpicture identifier grid and the number of rows in the subpicture identifier grid ([0071]; The table shows the determination of position of the subpictures based upon the calculated NumSubPicGridCols and NumSubPicGridRows).  

Regarding claim 3, Chen et al. disclose the method of claim 2, wherein: 
determining the number of columns in the subpicture identifier grid based on the second syntax element and the width of the picture comprises: 
determining if a width of the CTU is less than a maximum width value ([0089]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_width_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_width_max_in_luma_samples, because any value of CtbSizeY greater than pic_width_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the width of the CTU is less than the maximum width value, determining the number of columns in the subpicture identifier grid based on the maximum width value (Once the ceiling is set, in [0090], the equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
determining the number of rows in the subpicture identifier grid based on the third syntax element and the height of the picture comprises: 
determining if a height of the CTU is less than a maximum height value ([0091]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_height_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_height_max_in_luma_samples, because any value of CtbSizeY greater than pic_height_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the height of the CTU is less than the maximum height value, determining the number of rows in the subpicture identifier grid based on the maximum height value (Once the ceiling is set, in [0092], the equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples).  

Regarding claim 4, Chen et al. disclose the method of claim 2, wherein determining the location of the subpicture within the picture based on the first syntax element, the second syntax element, and the third syntax element comprises further comprises: 
receiving a fourth syntax element ([0007], L1-4; It discloses a fourth syntax element which corresponds to the subpicture ID or index value); 
identifying an element of the elements of the subpicture identifier grid based on a value of the fourth syntax element, the number of columns in the subpicture identifier grid, and the number of rows in the subpicture identifier grid (In [0086], Table 2, it shows the subpic_grid_idx which is the subpicture ID or index value calculated as part of the fourth syntax element. Later as described in [0070]-[0071], at least elements SubPicTop[subpic_grid_idx[i][j]], SubPicLeft[subpic_grid_idx[i][j]], SubPicWidth[subpic_grid_idx[i][j]], and SubPicHeight[subpic_grid_idx[i][j]] of the subpicture identifier grid are calculated  based on the fourth syntax element subpic_grid_idx and the number of rows and columns as shown in Table 2 on P6); and 
determining the location of the subpicture within the picture based on the identified element (The Table 2 on P6 shows how the positions of the subpictures are calculated based on the calculated different elements above).  

Regarding claim 5, Chen et al. disclose the method of claim 4, wherein determining the location of the subpicture within the picture based on the identified element comprises determining a top-left luma sample of the subpicture based on the identified element ([0071]; It discloses determining the locations SubPicTop[subpic_grid_idx[i][j]] and SubPicLeft[subpic_grid_idx[i][j]], which corresponds to the Y and X positions of the top-left sample, which is a luma sample as per [0069]; See also [0097]).  

7, Chen et al. disclose the method of claim 1, further comprising: receiving the first syntax element, the second syntax element, and the third syntax element in a sequence parameter set of the video data ([0064], L7-9; [0086], Table 2; [0102], L1-3).  

Regarding claim 9, Chen et al. disclose a device for decoding video data ([0009], L1-4; Note: Please see Abstract of the prior art reference as a whole, which maps to all the limitations of the claim), the device comprising: 
a memory ([0128]-[0129]; It discloses one or more processors executing instructions stored in a medium which could be a memory); and 
one or more processors implemented in circuitry, coupled to the memory ([0128]-[0129]; It discloses one or more processors executing instructions stored in a medium which could be a memory), and configured to: 
decode a first syntax element indicating a size of a coding tree unit (CTU) ([0005], L2-4; [0087]; Fig. 11, step S1110; Table 2, line #13 shows the syntax element log2_ctu_size_minus5 which indicates the size of the CTU); 
after decoding the first syntax element indicating the size of the CTU, decode a second syntax element indicating a width of elements of a subpicture identifier grid ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the width of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #18 shows the syntax element subpic_grid_col_width_minus1 which indicates the column log2_ctu_size_minus5 syntax element. See [0078], L1-2 and [0124], L6-7); 
after decoding the first syntax element indicating the size of the CTU, decode a third syntax element indicating a height of the elements of the subpicture identifier grid ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the height of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #19 shows the syntax element subpic_grid_row_height_minus1 which indicates the row height of the subpicture identifier grid after the log2_ctu_size_minus5 syntax element. See [0080], L1-2 and [0124], L6-7);
determine a location of a subpicture within a picture based on the first syntax element, the second syntax element, and the third syntax element ([0124], L9-11; It discloses that “based on those third syntax elements and the CTU size, positions and sizes of the respective subpictures can be derived”, which means, since third syntax elements comprise the height and the width of the subpicture identifier grids, therefore the position or location of the subpictures are calculated based on the first syntax element (CTU size), second syntax element (width) and the third syntax element (height). See also [0097], L1-3 and [0059]); and 
decode the subpicture based on the determined location ([0005], L11-13; [0126]; Fig. 11, step S1140).  

10, Chen et al. disclose the device of claim 9, wherein to determine the location of the subpicture within the picture based on the first syntax element, the second syntax element, and the third syntax element, the one or more processors are further configured to: 
determine a number of columns in the subpicture identifier grid based on the first syntax element, the second syntax element and a width of the picture ([0090]; The equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
determine a number of rows in the subpicture identifier grid based on the first syntax element, the third syntax element and a height of the picture ([0092]; The equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples); and 
determine the location of the subpicture within the picture based on the number of columns in the subpicture identifier grid and the number of rows in the subpicture identifier grid ([0071]; The table shows the determination of position of the subpictures based upon the calculated NumSubPicGridCols and NumSubPicGridRows).  

Regarding claim 11, Chen et al. disclose the device of claim 10, wherein: 
to determine the number of columns in the subpicture identifier grid based on the second syntax element and the width of the picture, the one or more processors are further configured to: 
determine if a width of the CTU is less than a maximum width value ([0089]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_width_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_width_max_in_luma_samples, because any value of CtbSizeY greater than pic_width_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the width of the CTU is less than the maximum width value, determine the number of columns in the subpicture identifier grid based on the maximum width value (Once the ceiling is set, in [0090], the equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
to determine the number of rows in the subpicture identifier grid based on the third syntax element and the height of the picture, the one or more processors are further configured to: 
determine if a height of the CTU is less than a maximum height value ([0091]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_height_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_height_max_in_luma_samples, because any value of CtbSizeY greater than pic_height_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the height of the CTU is less than the maximum height value, determining the number of rows in the subpicture identifier grid based on the maximum height value (Once the ceiling is set, in [0092], the equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples).  

Regarding claim 12, Chen et al. disclose the device of claim 10, wherein to determine the location of the subpicture within the picture based on the first syntax element, the second syntax element, and the third syntax element comprises further, the one or more processors are further configured to: 
receive a fourth syntax element ([0007], L1-4; It discloses a fourth syntax element which corresponds to the subpicture ID or index value); 
identify an element of the elements of the subpicture identifier grid based on a value of the fourth syntax element, the number of columns in the subpicture identifier grid, and the number of rows in the subpicture identifier grid (In [0086], Table 2, it shows the subpic_grid_idx which is the subpicture ID or index value calculated as part of the fourth syntax element. Later as described in [0070]-[0071], at least elements SubPicTop[subpic_grid_idx[i][j]], SubPicLeft[subpic_grid_idx[i][j]], SubPicWidth[subpic_grid_idx[i][j]], and SubPicHeight[subpic_grid_idx[i][j]] of the subpicture identifier grid are calculated  based on the fourth syntax element subpic_grid_idx and the number of rows and columns as shown in Table 2 on P6); and 
determine the location of the subpicture within the picture based on the identified element (The Table 2 on P6 shows how the positions of the subpictures are calculated based on the calculated different elements above).  

Regarding claim 13, Chen et al. disclose the device of claim 12, wherein to determine the location of the subpicture within the picture based on the identified element, the one or more processors are further configured to determine a top-left luma sample of the subpicture based on the identified element ([0071]; It discloses determining the locations SubPicTop[subpic_grid_idx[i][j]] and SubPicLeft[subpic_grid_idx[i][j]], which corresponds to the Y and X positions of the top-left sample, which is a luma sample as per [0069]; See also [0097]).  

Regarding claim 15, Chen et al. disclose the device of claim 9, wherein the one or more processors are further configured to: receive the first syntax element, the second syntax element, and the third syntax element in a sequence parameter set of the video data ([0064], L7-9; [0086], Table 2; [0102], L1-3).  

Regarding claim 18, Chen et al. disclose a computer-readable storage medium having stored thereon instructions that, when executed ([0128]-[0129]; Note: Please see Abstract of the ), configure a processor to: 
decode a first syntax element indicating a size of a coding tree unit (CTU) ([0005], L2-4; [0087]; Fig. 11, step S1110; Table 2, line #13 shows the syntax element log2_ctu_size_minus5 which indicates the size of the CTU); 
after decoding the first syntax element indicating the size of the CTU, decode a second syntax element indicating a width of elements of a subpicture identifier grid ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the width of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #18 shows the syntax element subpic_grid_col_width_minus1 which indicates the column width of the subpicture identifier grid after the log2_ctu_size_minus5 syntax element. See [0078], L1-2 and [0124], L6-7); 
after decoding the first syntax element indicating the size of the CTU, decode a third syntax element indicating a height of the elements of the subpicture identifier grid ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the height of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #19 shows the syntax element subpic_grid_row_height_minus1 which indicates the row height of the subpicture identifier grid after the log2_ctu_size_minus5 syntax element. See [0080], L1-2 and [0124], L6-7); and 
determine a location of a subpicture within a picture based on the first syntax element, the second syntax element, and the third syntax element ([0124], L9-11; It discloses that “based on those third syntax elements and the CTU size, positions and sizes of the respective subpictures can be derived”, which means, since third syntax elements comprise the height and the width of the subpicture identifier grids, therefore the position or location of the subpictures are calculated based on the first syntax element (CTU size), second syntax element (width) and the third syntax element (height). See also [0097], L1-3 and [0059]).  

Regarding claim 19, Chen et al. disclose the computer-readable storage medium of claim 18, wherein the instructions configure the processor to: 
determine a number of columns in the subpicture identifier grid based on the first syntax element, the second syntax element and a width of the picture ([0090]; The equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
determine a number of rows in the subpicture identifier grid based on the first syntax element, the third syntax element and a height of the picture ([0092]; The equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples); 
determine the location of the subpicture within the picture based on the number of columns in the subpicture identifier grid and the number of rows in the subpicture identifier grid ([0071]; The table shows the determination of position of the subpictures based upon the calculated NumSubPicGridCols and NumSubPicGridRows); and 
decode the subpicture based on the determined location ([0005], L11-13; [0126]; Fig. 11, step S1140).  

Regarding claim 20, Chen et al. disclose the computer-readable storage medium of claim 19, wherein: 
to determine the number of columns in the subpicture identifier grid based on the second syntax element and the width of the picture, the instructions configure the processor to: 
determine if a width of the CTU is less than a maximum width value ([0089]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_width_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_width_max_in_luma_samples, because any value of CtbSizeY greater than pic_width_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the width of the CTU is less than the maximum width value, determine the number of columns in the subpicture identifier grid based on the maximum width value (Once the ceiling is set, in [0090], the equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
to determine the number of rows in the subpicture identifier grid based on the third syntax element and the height of the picture, the instructions configure the processor to: 
determine if a height of the CTU is less than a maximum height value ([0091]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_height_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_height_max_in_luma_samples, because any value of CtbSizeY greater than pic_height_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the height of the CTU is less than the maximum height value, determine the number of rows in the subpicture identifier grid based on the maximum height value (Once the ceiling is set, in [0092], the equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples).  

Regarding claim 21, Chen et al. disclose the computer-readable storage medium of claim 19, wherein the instructions configure the processor to: 
receive a fourth syntax element ([0007], L1-4; It discloses a fourth syntax element which corresponds to the subpicture ID or index value); 
identify an element of the elements of the subpicture identifier grid based on a value of the fourth syntax element, the number of columns in the subpicture identifier grid, and the number of rows in the subpicture identifier grid (In [0086], Table 2, it shows the [0070]-[0071], at least elements SubPicTop[subpic_grid_idx[i][j]], SubPicLeft[subpic_grid_idx[i][j]], SubPicWidth[subpic_grid_idx[i][j]], and SubPicHeight[subpic_grid_idx[i][j]] of the subpicture identifier grid are calculated  based on the fourth syntax element subpic_grid_idx and the number of rows and columns as shown in Table 2 on P6); and 
determine the location of the subpicture within the picture based on the identified element (The Table 2 on P6 shows how the positions of the subpictures are calculated based on the calculated different elements above).  

Regarding claim 22, Chen et al. disclose the computer-readable storage medium of claim 21, wherein the instructions configure the processor to determine a top-left luma sample of the subpicture based on the identified element ([0071]; It discloses determining the locations SubPicTop[subpic_grid_idx[i][j]] and SubPicLeft[subpic_grid_idx[i][j]], which corresponds to the Y and X positions of the top-left sample, which is a luma sample as per [0069]; See also [0097]).  

Regarding claim 24, Chen et al. disclose the computer-readable storage medium of claim 18, wherein the instructions configure the processor to: receive the first syntax element, the second syntax element, and the third syntax element in a sequence parameter set of the video data ([0064], L7-9; [0086], Table 2; [0102], L1-3).  

26, Chen et al. disclose a device for decoding video data (Fig. 2, reference numeral 200; Note: Please see Abstract of the prior art reference as a whole, which maps to all the limitations of the claim), the device comprising: 
means for decoding (Fig. 2, reference numeral 240) a first syntax element indicating a size of a coding tree unit (CTU) ([0005], L2-4; [0087]; Fig. 11, step S1110; Table 2, line #13 shows the syntax element log2_ctu_size_minus5 which indicates the size of the CTU); 
means for decoding (Fig. 2, reference numeral 240) a second syntax element indicating a width of elements of a subpicture identifier grid after decoding the first syntax element indicating the size of the CTU ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the width of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #18 shows the syntax element subpic_grid_col_width_minus1 which indicates the column width of the subpicture identifier grid after the log2_ctu_size_minus5 syntax element. See [0078], L1-2 and [0124], L6-7); 
means for decoding (Fig. 2, reference numeral 240) a third syntax element indicating a height of the elements of the subpicture identifier grid after decoding the first syntax element indicating the size of the CTU ([0005], L8-10; Fig. 11, step S1130; Although it discloses a third syntax element showing the size and location of the subpicture grid identifiers after receiving a second syntax element showing whether subpicture partitioning is enabled or not, but it anticipates a second syntax element showing the height of the subpicture identifying grid after the first syntax element showing CTU size, because in Table 2, line #19 shows the syntax element subpic_grid_row_height_minus1 which indicates the row height of the subpicture log2_ctu_size_minus5 syntax element. See [0080], L1-2 and [0124], L6-7); and 
means for determining (Fig. 2, reference numeral 240) a location of a subpicture within a picture based on the first syntax element, the second syntax element, and the third syntax element ([0124], L9-11; It discloses that “based on those third syntax elements and the CTU size, positions and sizes of the respective subpictures can be derived”, which means, since third syntax elements comprise the height and the width of the subpicture identifier grids, therefore the position or location of the subpictures are calculated based on the first syntax element (CTU size), second syntax element (width) and the third syntax element (height). See also [0097], L1-3 and [0059]).  

Regarding claim 27, Chen et al. disclose the device of claim 26, wherein the means for determining the location of the subpicture within the picture based on the first syntax element, the second syntax element, and the third syntax element comprises: 
means for determining a number of columns in the subpicture identifier grid based on the first syntax element, the second syntax element and a width of the picture ([0090]; The equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
means for determining a number of rows in the subpicture identifier grid based on the first syntax element, the third syntax element and a height of the picture ([0092]; The equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples); and 
means for determining the location of the subpicture within the picture based on the number of columns in the subpicture identifier grid and the number of rows in the subpicture identifier grid ([0071]; The table shows the determination of position of the subpictures based upon the calculated NumSubPicGridCols and NumSubPicGridRows).  

Regarding claim 28, Chen et al. disclose the device of claim 27, wherein: 
the means for determining the number of columns in the subpicture identifier grid based on the second syntax element and the width of the picture comprises: 
means for determining if a width of the CTU is less than a maximum width value ([0089]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_width_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_width_max_in_luma_samples, because any value of CtbSizeY greater than pic_width_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the width of the CTU is less than the maximum width value, determining the number of columns in the subpicture identifier grid based on the maximum width value (Once the ceiling is set, in [0090], the equation for NumSubPicGridCols shows how the number of columns is calculated from the first syntax element (CtbSizeY), second syntax element (subpic_grid_col_width_minus1) and the width of the picture pic_width_max_in_luma_samples); 
the means for determining the number of rows in the subpicture identifier grid based on the third syntax element and the height of the picture comprises: 
means for determining if a height of the CTU is less than a maximum height value ([0091]; It discloses calculating a ceiling value for the syntax element called Ceil(Log2(pic_height_max_in_luma_samples/CtbSizeY)), which indicates that the CTU size (width or height) must be less than the maximum width value pic_height_max_in_luma_samples, because any value of CtbSizeY greater than pic_height_max_in_luma_samples will result in an unrealistic negative ceiling value); and 
in response to determining that the height of the CTU is less than the maximum height value, determining the number of rows in the subpicture identifier grid based on the maximum height value (Once the ceiling is set, in [0092], the equation for NumSubPicGridRows shows how the number of rows is calculated from the first syntax element (CtbSizeY), third syntax element (subpic_grid_row_height_minus1) and the height of the picture pic_height_max_in_luma_samples).  

Regarding claim 29, Chen et al. disclose the device of claim 27, wherein the means for determining the location of the subpicture within the picture based on the first syntax element, the second syntax element, and the third syntax element comprises further comprises: 
means for receiving a fourth syntax element ([0007], L1-4; It discloses a fourth syntax element which corresponds to the subpicture ID or index value); 
means for identifying an element of the elements of the subpicture identifier grid based on a value of the fourth syntax element, the number of columns in the subpicture identifier grid, and the number of rows in the subpicture identifier grid (In [0086], Table 2, it shows the subpic_grid_idx which is the subpicture ID or index value calculated as part of the fourth syntax element. Later as described in [0070]-[0071], at least elements SubPicTop[subpic_grid_idx[i][j]], SubPicLeft[subpic_grid_idx[i][j]], SubPicWidth[subpic_grid_idx[i][j]], and SubPicHeight[subpic_grid_idx[i][j]] of the subpicture identifier grid are calculated  based on the fourth syntax element subpic_grid_idx and the number of rows and columns as shown in Table 2 on P6); and 
means for determining the location of the subpicture within the picture based on the identified element (The Table 2 on P6 shows how the positions of the subpictures are calculated based on the calculated different elements above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 14, 16-17, 23, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2021/0044838 A1) (Inventive concepts disclosed in provisional applications 62/889,068 and 62/884,206) in view of Kim et al. (“Block Partitioning Structure in the HEVC Standard”) (See attached document NPL2.pdf).

Regarding claim 6, Chen et al. teach the method of claim 4.
Chen et al. teach fourth syntax element containing subpic_grid_idx[i][j] as shown in P6, Table 2, line #22, which is part of an SPS that is stored in the decoder memory, but it does not explicitly teach allocating memory for storing the syntax element based on the CTU size.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches memory allocation based on CTU size (Kim et al.; P1699, Col 2, Section A, CTU; where it teaches max and min CTU sizes and flexibly adapting to a particular CTU size based on the memory bandwidth requirements of a particular design).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of video coding with subpictures to include Kim et al's memory allocation based on CTU size, because he support of large sizes allows the coding structure to match the characteristics of the high definition video content better than previous standards and one of the main sources of the coding efficiency improvements (Kim et al.; P1699, Col 2, Section A, CTU).

Regarding claim 8, Chen et al. and Kim et al. teach the method of claim 6, wherein the first syntax element is included in the sequence parameter set of the video data before the second syntax element and the third sytanx element (Chen et al.; Table 2 shows that the first syntax element (log2_ctu_size_minus5) appears at line #13 before the second syntax element (subpic_grid_col_width_minus1) at line #18 and the third syntax element (subpic_grid_row_height_minus1) at line #19).  

Regarding claim 14, Chen et al. teach the device of claim 12.
Chen et al. teach fourth syntax element containing subpic_grid_idx[i][j] as shown in P6, Table 2, line #22, which is part of an SPS that is stored in the decoder memory, but it does not explicitly teach allocating memory for storing the syntax element based on the CTU size.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches memory allocation based on CTU size (Kim et al.; P1699, Col 2, Section A, CTU; where it teaches max and min CTU sizes and flexibly adapting to a particular CTU size based on the memory bandwidth requirements of a particular design).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of video coding with subpictures to include Kim et al's memory allocation based on CTU size, because he support of large sizes allows the coding structure to match the characteristics of the high definition video content better than previous standards and one of the main sources of the coding efficiency improvements (Kim et al.; P1699, Col 2, Section A, CTU).

Regarding claim 16, Chen et al. and Kim et al. teach the device of claim 14, wherein the first syntax element is included in the sequence parameter set of the video data before the second syntax element and the third syntax element (Chen et al.; Table 2 shows that the first syntax element (log2_ctu_size_minus5) appears at line #13 before the second syntax element (subpic_grid_col_width_minus1) at line #18 and the third syntax element (subpic_grid_row_height_minus1) at line #19).  

Regarding claim 17, Chen et al. and Kim et al. teach the device of claim 14, further comprising: a display configured to display the decoded subpicture (Chen et al.; [0037], L12-14).  

23, Chen et al. teach the computer-readable storage medium of claim 21.
Although, Chen et al. teach fourth syntax element containing subpic_grid_idx[i][j] as shown in P6, Table 2, line #22, which is part of an SPS that is stored in the decoder memory, but it does not explicitly teach allocating memory for storing the syntax element based on the CTU size.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches memory allocation based on CTU size (Kim et al.; P1699, Col 2, Section A, CTU; where it teaches max and min CTU sizes and flexibly adapting to a particular CTU size based on the memory bandwidth requirements of a particular design).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of video coding with subpictures to include Kim et al's memory allocation based on CTU size, because he support of large sizes allows the coding structure to match the characteristics of the high definition video content better than previous standards and one of the main sources of the coding efficiency improvements (Kim et al.; P1699, Col 2, Section A, CTU).
 
Regarding claim 25, Chen et al. and Kim et al. teach the computer-readable storage medium of claim 23, wherein the first syntax element is included in the sequence parameter set of the video data before the second syntax element and the third syntax element (Chen et al.; Table 2 shows that the first syntax element (log2_ctu_size_minus5) appears at line #13 before the second syntax element (subpic_grid_col_width_minus1) at line #18 and the third syntax element (subpic_grid_row_height_minus1) at line #19).  

Regarding claim 30, Chen et al. teach the device of claim 28.
Although, Chen et al. teach fourth syntax element containing subpic_grid_idx[i][j] as shown in P6, Table 2, line #22, which is part of an SPS that is stored in the decoder memory, but it does not explicitly teach allocating memory for storing the syntax element based on the CTU size.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches memory allocation based on CTU size (Kim et al.; P1699, Col 2, Section A, CTU; where it teaches max and min CTU sizes and flexibly adapting to a particular CTU size based on the memory bandwidth requirements of a particular design).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of video coding with subpictures to include Kim et al's memory allocation based on CTU size, because he support of large sizes allows the coding structure to match the characteristics of the high definition video content better than previous standards and one of the main sources of the coding efficiency improvements (Kim et al.; P1699, Col 2, Section A, CTU).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “SIGNALING OF SUBPICTURE STRUCTURES” – Hsu et al., US PGPub 2021/0076035 A1.

3. “INDICATION OF USE OF WAVEFRONT PARALLEL PROCESSING IN VIDEO CODING” – Wang et al., US PGPub 2013/0182774 A1.
4. “VIDEO CODING WITH NETWORK ABSTRACTION LAYER UNITS THAT INCLUDE MULTIPLE ENCODED PICTURE PARTITIONS” - Wang et al., US PGPub 2013/0114735 A1.
5. “Overview of the High Efficiency Video Coding (HEVC) Standard” - Gary J. Sullivan, Jens-Rainer Ohm, Woo-Jin Han, Thomas Wiegand; IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12, DECEMBER 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485